State of New York
                  Supreme Court, Appellate Division
                     Third Judicial Department
Decided and Entered:   November 19, 2015                D-81-15



In the Matter of ATTORNEYS IN
   VIOLATION OF JUDICIARY LAW
   § 468-a.

COMMITTEE ON PROFESSIONAL                  MEMORANDUM AND ORDER
   STANDARDS,                                    ON MOTION
                    Petitioner;

ONNIE BARNES JACQUE,
                    Respondent.

(Attorney Registration No. 2453140)


Calendar Date: September 21, 2015

Before: Garry, J.P., Lynch, Devine and Clark, JJ.




      Monica A. Duffy, Committee on Professional Standards,
Albany, for petitioner.

      Onnie Barnes Jacque, Charlotte, North Carolina, respondent
pro se.




Per Curiam.

      Respondent, who was admitted to practice by this Court in
1992, was suspended by this Court's order dated September 24,
2009 for failure to comply with the attorney registration
requirements of Judiciary Law § 468-a (65 AD3d 1447 [2009]).

      Respondent now requests reinstatement on the ground that
she has complied with the attorney registration requirements of
Judiciary Law § 468-a and the Rules of the Chief Administrator of
                              -2-                  D-81-15

the Courts (see 22 NYCRR part 118).   Petitioner does not object
to respondent's application.

      Respondent's application is granted and she is ordered
reinstated, effective immediately.

     Garry, J.P., Lynch, Devine and Clark, JJ., concur.



      ORDERED that respondent's application is granted; and it is
further

      ORDERED that respondent is reinstated as an attorney and
counselor-at-law in the State of New York, effective immediately.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court